Citation Nr: 1432544	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  08-27 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

A hearing was held on August 18, 2009, in Togus, Maine, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing is in the claims file.

The Veteran's claim was previously before the Board in July 2012, at which time the Board denied service connection for PTSD and for a psychiatric disorder other than PTSD.  Thereafter, the Veteran appealed the Board's denial of service connection for a psychiatric disorder other than PTSD to the United States Court of Appeals for Veterans Claims (Court).  In May 2013, the Veteran and the Secretary of VA (the parties) filed a Joint Motion for Partial Remand (JMR).  The JMR moved for the Court to vacate and remand the July 2012 Board decision with respect to the claim for service connection for a psychiatric disorder other than PTSD, as the parties agreed that the Board failed to provide adequate reasons and basis as to whether the Veteran was entitled to a VA examination.  In May 2013, the Court granted the JMR.

In December 2013, the Board remanded this matter back to the RO pursuant to the Veteran's request for a second hearing before the Board.  A hearing was held on March 3, 2014, by means of video conferencing equipment with the appellant in in Togus, Maine, before Kathleen K. Gallagher, a Veterans Law Judge who was sitting in Washington, DC and designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing is in the claims file.

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder other than PTSD.  As noted above, in the May 2013 JMR the parties agreed that the Board failed to provide adequate reasons and basis as to whether the Veteran was entitled to a VA examination.  In May 2013, the Court granted the JMR.

During the pendency of his claim, the Veteran submitted treatment records indicating diagnoses of mood disorder and depressive disorder.  The Veteran was afforded a VA examination in December 2011, but the examiner did not address the Veteran's past diagnosis of mood disorder and depressive disorder.  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2 (2013).  Accordingly, because mood disorder and depressive disorder were diagnosed during the pendency of the claim, the Board finds that a remand is warranted to obtain an opinion addressing the etiology of the disorders.  

In addition, during his March 2014 hearing before the undersigned, the Veteran indicated that additional treatment records are outstanding.  See Transcript, March 2014, page 14.  As such, on remand attempts must be made to obtain all outstanding treatment records pertinent to the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file.

2. Ask the Veteran to submit an Authorization and Release form for each private provider that has treated his mental health condition so that VA may attempt to obtain his treatment records.  Any attempts to obtain the records must be documented in the claims file.  If the records cannot be obtained, notify the Veteran and inform him that he may obtain them and submit them for consideration.

3. Then schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of all psychiatric disorders diagnosed during the pendency of the claim.  The examiner must be provided the claims file and copies of pertinent records on Virtual VA and/or VBMS for review.  The examiner must indicate review of these items in the examination report.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing including PTSD sub scales.  The RO should provide the examiner with a summary of the verified in-service stressors, including but not necessarily limited to the now verified stressor involving the stab wound in July 1969, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in the current psychiatric symptoms.

For each disorder diagnosed during the pendency of the claim and at the time of the examination, to include mood disorder and depressive disorder, please provide an opinion indicating whether it is at least as likely as not (50 percent or greater probability) that the diagnosis had its onset during service or is otherwise related to service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4. When the development has been completed, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



